Citation Nr: 0609949	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  02-21 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1973 to 
August 1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
May 2004 the Board remanded the issues for further 
development.  

The veteran was previously denied service connection for a 
low back condition and hypertension in a June 1978 rating 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The claims folder showed that the veteran's separation 
examination was not available at the time of his June 1978 
rating decision and subsequently has not been obtained.  
Thus, the veteran's separation examination needs to be 
obtained and associated with the claims folder.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the present 
appeal, the appellant was provided with a VCAA letter of what 
type of information and evidence was needed to substantiate 
his claim to reopen his service connection claims, but the 
letter did not provide him with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claims on appeal.  Given that this case is being 
remanded anyway, proper notice should be given under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

The Board notes that a June letter from a private doctor, Dr. 
Kelada, indicated that the veteran's treatment records were 
received from Dr. Draeger.  The veteran once again is advised 
to submit authorizations in order for private medical records 
to be sought, including ones from Dr. Draeger.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran's 1977 separation 
examination and any accompanying report 
of medical history need to be obtained 
and associated with the claims folder. 

2.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


